Citation Nr: 0821802	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  96-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a seizure disorder, 
to include epileptic, electrical, simple, partial, and 
psychogenic seizures.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic headache disorder.


REPRESENTATION

Appellant represented by:	Jenny Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from February 1991 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied entitlement to 
service connection for post traumatic stress disorder.  In 
March 2005, the Board denied the claim.  The veteran 
appealed, and in a March 2007 decision the United States 
Court of Appeals for Veterans Claims reversed the Board's 
finding that the appellant failed to corroborate her alleged 
stressors, and remanded the case to the Board. 

This appeal also arises from an April 2004 rating decision 
which denied entitlement to service connection for a seizure 
disorder, and an October 2006 rating decision which declined 
to reopen the claim of entitlement to service connection for 
a headache disorder.    

This appeal is REMANDED, in part, to the RO via the AMC.  VA 
will notify the appellant when further action is required on 
her part.


FINDINGS OF FACT

1.  The veteran has been diagnosed with post traumatic stress 
disorder based on her service at Guantanamo Bay, Cuba with 
Haitian refugees..

2.  In a March 2007 decision the United States Court of 
Appeals for Veterans Claims reversed the Board's finding that 
the appellant failed to corroborate her alleged stressors at 
Guantanamo Bay.

3.  The Board is bound by the Court's finding that the 
appellant's has corroborated her claimed in-service stressor 
pertaining to a 1992 protest and fire at Guantanamo Bay Naval 
Base which resulted in injuries to Haitian refugees and 
military personnel.


CONCLUSION OF LAW

Post traumatic stress disorder was incurred in-service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Given the decision reached below with respect to the 
issue of entitlement to service connection for post traumatic 
stress disorder, it is unnecessary to explain how VA has 
complied with these statutes. 

The appellant contends that she has post traumatic stress 
disorder due to her experiences while serving with the 
Guantanamo Bay, Cuba Haitian Refugee Camp Joint Task Force in 
1992.  She reports observing many people die from disease and 
starvation, witnessing bodies wash up along the shore, and 
witnessing a site commander, who she cannot identify by name, 
suffer an eye wound during a camp riot.  

The veteran' s service medical records are negative for 
information pertaining to post traumatic stress disorder or 
any notation pertaining to any claimed in-service stressor.  
The veteran was seen in March and July 1992, at a mental 
health clinic and diagnosed with an occupational problem.  

Air Force Travel Orders show that the veteran was ordered to 
serve at Guantanamo Bay, Cuba for 90 days beginning in June 
1992.  In an October 1992 enlisted performance report noted 
that she had volunteered to be deployed to Cuba, and that 
while at Guantanamo she received favorable critiques from 
site personnel.

In February 1995, the appellant was seen with complaints of 
frequent trouble sleeping.  Mental health assessments that 
month resulted in finding that the appellant was having a 
phase of life problem.  Providers later found that she had a 
sleep disorder due to multiple joint pain.  

The veteran's post-service medical records are voluminous, 
encompassing six large claims files.  In May 1995, the 
veteran was evaluated at the VA Medical Center in White River 
Junction Vermont for post traumatic stress disorder.  While 
the examiner diagnosed PTSD the claims file was unavailable 
for the examiner's review.  

During the examination, the veteran related that she was 
deployed to Guantanamo Bay, Cuba in May 1992 and selected to 
participate in search and recovery missions.  She reported 
witnessing traumatic events to include finding a corpse on 
the beach.  When she returned from Cuba in August 1992, she 
reportedly noticed post traumatic stress symptoms.  The 
veteran reported that in service she participated in 
psychiatric interviews, and although five were scheduled, she 
only participated in three because she was abruptly medically 
discharged, due to a back injury.  

In assessing the veteran's complaints, the examiner stated 
that she appeared to fulfill the criteria for PTSD, secondary 
to the events that she reportedly witnessed while serving in 
Cuba.  

In June 1995, the RO received a statement in support of the 
veteran's claim.  She stated that she observed a dead body in 
the water, fled the area, and did not tell anyone what she 
witnessed.  She reported observing many starving children, 
however, she had lost touch with children she helped care for 
at the camp.  She also discussed observing a riot during 
which a site commander suffered an eye injury.  

In a July 1995 letter the RO requested the veteran to provide 
details of the stressful events that she maintains resulted 
in PTSD.  

In July 1995, the veteran was evaluated at the VA Medical 
Center in White River Junction, Vermont.  The examiner noted 
reviewing the veteran's claims files extensively.  In 
reviewing the claims file, the examiner noted that the 
veteran obtained support in service through her Chaplain, and 
visited the Mental Health Center twice prior to discharge.  
She was diagnosed in-service with a sleep disorder, secondary 
to low back and knee pain.  After considering the appellant's 
symptoms and conducting a mental status examination, the 
examiner concluded that the veteran appeared to meet the 
criteria for PTSD.  Additional treatment records from the 
facility report similar findings and treatment for PTSD.  

VA Progress Notes, dated in June 1995, show that the veteran 
consistently indicated that one of her most traumatic 
experiences while serving in Cuba was when she witnessed a 
drowned Haitian.  Subsequently dated VA progress notes show 
similar findings, namely that PTSD was caused by putative in-
service stressors.  

In September to November 1995, the veteran received treatment 
for PTSD at Daniel Webster College Health Clinic.  These 
records show that the veteran discussed the trauma associated 
with service, previously mentioned above.  

An October 1995 deferred rating decision acknowledged that 
the veteran was diagnosed with PTSD, as well as the claimed 
in-service stressors that caused PTSD.  It was noted, 
however, that there was no evidence of the veteran's stressor 
and that further development was necessary in order to obtain 
evidence that could verify the claimed stressor.  The January 
1996 rating decision, from which this appeal stems, denied 
the veteran's claim for entitlement to PTSD because there was 
no evidence submitted establishing that a stressful 
experience occurred in-service.  

Thereafter, the veteran presented personal testimony at the 
RO in August 1996.  She testified that she served on active 
duty in Guantanamo Bay, Cuba, and witnessed a riot that 
lasted for several days during which a site commander 
suffered an eye injury.  She also testified that she 
witnessed a bloated dead body floating in the water, but she 
failed to inform anyone.  Her failure reportedly resulted in 
feelings of shame, and that she was very angry at the 
situation as a whole.  The veteran stated that she sought 
help from a Chaplain before discharge; however, she could not 
remember the Chaplain's name.

An August 1997 report from the United States Armed Forces 
Center for Research and Unit Records (CURR) reveals that the 
veteran's stressors could not be verified without additional, 
more specific information.  Specifically, the report shows 
that the veteran claimed she participated in search and 
recovery missions; she claimed that she witnessed people 
dying from starvation, or suffering from acquired immune 
deficiency syndrome.  However, the correspondence indicated 
that these putative stressors could not be verified.  

In January 1998, the veteran's primary therapist at the VA 
Mental Hygiene Clinic submitted a medical correspondence, 
indicating that the veteran received treatment at the 
facility for mild to moderate PTSD, since December 1995.  The 
primary therapist reiterated the veteran's claimed stressors, 
previously mentioned, that occurred in Guantanamo Bay, Cuba.  

In June 1998, the veteran submitted newspaper and magazine 
clippings in support of her claim.  These articles do not 
specifically reference the appellant's service in Cuba.  
Rather, they detail very difficult camp conditions, the 
health of the detainees, and a report that the camp was 
overrun with rats that were "as big as cats."  A September 
1992 article discusses an Easter 1992 (i.e., an April 19, 
1992) outbreak by detainees which required the use of 
military police forces to quell.

In November 1998, the veteran was evaluated to determine 
whether she in fact suffered from PTSD.  The examiner noted 
that he reviewed the veteran's medical folder, claims file, 
and her personal statements detailing stressful events.  

During the examination, the veteran complained that she was 
plagued by guilt and shame for the incidents that took place 
in Cuba.  Specifically, she related that she felt ashamed for 
not informing anyone of the dead body that she found floating 
in the water while serving in Cuba.  

In assessing whether the veteran suffered from PTSD, the 
examiner found that the veteran failed to report cardinal 
features of the PTSD diagnostic category.  Based on the 
clinical interview and testing of the veteran, the examiner 
opined that the clinical findings suggested that she suffered 
from a mood disorder, which was masked by advancing other 
psychiatric diagnosis.  The diagnosis was cyclothymic 
disorder.  

VA treatment records, dated in December 1998, reveal that the 
veteran underwent several tests to assess her mental health.  
There were no additional in-service stressors advanced in 
these records.  

The veteran submitted VA Form 646 along with statements to 
support her claim.  In these statements, it was argued that 
the veteran was entitled to service connection based on the 
fact that the she was in continuous therapy since discharge 
and a PTSD diagnosis is clearly of record.  

In January 2000, the Board remanded the veteran's claim for 
entitlement to service connection for PTSD.  The claim was 
further developed and a number of deferred rating decisions 
were issued, indicating what development was still needed.  
In July 2000, the RO requested Airman Military Record, Air 
Force Form 7, in an effort to further develop the veteran's 
claim.  

By correspondence dated in September 2000, the RO in Houston, 
Texas requested combat action reports and other pertinent 
data to support the veteran's claim for service connected 
benefits for PTSD.  

In October 2000, the Houston Vet Center submitted a medical 
correspondence, with supporting documents, certifying that 
the veteran received treatment there for PTSD and depression.  
A Vet Center intake form accompanied the medical 
correspondence.  

A Vet Center psychologist explained that she directly 
observed the veteran's physiological and psychological 
arousal "in session" when asked about her experiences in 
the military.  She indicated that on more than one occasion, 
the appellant called from her place of work crying and 
stating that he was unable to remain at work due to feelings 
of being frightened about what happened to her in service.  
The veteran's reported stressor was reported to involve a 
plane crash.  [The evidence shows that in December 2001 the 
veteran reported participating in pilot training both before 
and after her term of active duty service.  The appellant 
also worked at an airport postservice.] The examiner noted 
that on each occasion the veteran required immediate therapy 
and time off to recuperate.  

The August 2001 CURR report stated that the veteran's Air 
Force (AF) Form 910 verified the assertion that she 
volunteered for deployment to Cuba for refugee assistance 
from May to August 1992.  CURR also revealed that the 
veteran's personnel records show that she received a letter 
of appreciation for her job performance while deployed in 
support of the Haitian Refugee Camp.  CURR was unable to 
verify the veteran's personal involvement concerning a Joint 
Task Force (JTF) established by the Department of Defense. 

Houston VA Medical Center records for the period from 
November 2000 to July 2001, and subsequent thereto, show that 
the veteran received treatment for PTSD, as well as other 
illnesses.  Records from 2001 include the report that the 
appellant had PTSD due to military trauma and childhood 
sexual trauma.
 
In September 2002, the veteran underwent a VA psychiatric 
evaluation during which she reported being raped at age 9, 
and that her family had a history of psychiatric illnesses.  
The in-service stressors detailed in the examination report 
were consistent with those previously discussed.  
significantly, the appellant also discussed witnessing a 2001 
jet crash which killed several passengers, following which 
the veteran was reportedly tasked with helping a medical 
examiner remove corpses from the wreckage.  The examiner 
opined that the veteran described symptoms consistent with 
PTSD.  The stressors included being confronted with dead 
bodies that were that were badly decomposed.  

A February 2003 clinical review by Dartmouth Hitchcock 
Medical Center revealed diagnoses of a conversion disorder, 
prolonged PTSD, a somatoform disorder, a major depressive 
disorder, a panic disorder, and a history of being a victim 
of physical abuse.
 
In April 2003, the veteran submitted a statement in support 
of her claim, which reiterated what her in-service stressors 
consisted of.  In May 2003, she offered as evidence pictures 
of her service at Guantanamo Bay, Cuba.  

The veteran underwent a Mental Health Intake Assessment and 
Preliminary Treatment Plan in October and November 2003 at 
the Carroll County Mental Health Services, Northern New 
Hampshire Mental Health Services facility.  It appears that 
beginning in September 2003, the veteran received treatment 
for PTSD at the Carroll County Mental Health facility.  These 
records show that the veteran reported ongoing symptoms of 
PTSD.  

In December 2003, the veteran submitted a statement 
summarizing, according to her account, the reasons 
entitlement to service connection should be granted.  Most 
significant to the current appeal is her argument that she 
suffered from nightmares upon her return from Cuba, she 
endured insults by her superiors while in the service, and 
that she suffers from PTSD, for which she takes medication.  

In September 2004, the RO received a correspondence from the 
veteran, in which she acknowledges being sexually abused as a 
child but claims that such abuse did not diminish her claimed 
in-service trauma.  She also argued that her in-service 
trauma aggravated a previously undiagnosed condition.  

In May 2008, Christina Riebeling, Ph.D., reported reviewing 
pertinent records from the appellant's VA claims file.  In 
her report Dr. Riebeling noted the appellant's service at 
Guantanamo Bay, Cuba, in assisting Haitian refugees.  The 
appellant was noted to claim that she was exposed to 
violence, death and disease, and to participate in the 
recovery of drowned refugees.  The appellant reportedly 
stated that the most dangerous and potentially life 
threatening event was a riot staged by refugees during which 
American troops were attacked.  Following a mental status 
examination Dr. Riebeling found that the appellant had post 
traumatic stress disorder, and that the disorder was caused 
by trauma during her service in Cuba.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
a verified in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  
Absent a verified in-service stressor to serve as the cause 
of PTSD, no amount of allegations by the veteran or current 
medical diagnoses are sufficient to substantiate the claim.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case. VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy, or that she did engage in combat, but 
that the alleged stressor is not combat related, her lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. at 395 (1996). 

As noted above, the appellant has been diagnosed with post 
traumatic stress disorder due to trauma experienced during 
her service in Cuba.  Further, as noted in the introduction, 
a March 2007 decision by the United States Court of Appeals 
for Veterans Claims reversed a prior Board decision, and 
found that the appellant had corroborated her alleged 
stressors pertaining to her service with Haitian refugees at 
Guantanamo Bay.  The Court's "decision is the law which the 
Board must follow."  Ramsey v. Nicholson, 20 Vet. App. 16 
(2006); Tobler v. Derwinski, 2 Vet. App. 8, 10 (1991).  
Hence, as the veteran has been diagnosed with post traumatic 
stress disorder based on a corroborated stressor, the Board 
concludes that entitlement to service connection for post 
traumatic stress disorder must be granted.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.   


REMAND

The veteran has perfected appeals pertaining to the issues of 
entitlement to service connection for a seizure disorder, and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  Given the decision above, however, and the fact 
that the appellant's seizures are claimed, in part, as being 
psychogenic; and given the fact that the appellant's 
headaches may be related to either the claimed seizure 
disorder and/or post traumatic stress disorder, the Board 
finds further development to be in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant an 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal.  
Further, the notice must explain what 
specifically constitutes new and material 
evidence in light of the specific basis 
on which the last final decision denied 
entitlement to service connection for a 
headache disorder.  The appellant must 
specifically be invited to submit any 
additional pertinent evidence that she 
has in her possession.

2.  The RO should invite the appellant to 
submit any medical evidence she has which 
shows that there is at least a 50/50 
chance that her claimed headache and 
seizure disorders are related to service.  
Further, the appellant is invited to 
submit any medical evidence she has which 
shows that there is at least a 50/50 
chance that seizure and headache 
disorders are caused or permanently 
aggravated by her service connected post 
traumatic stress disorder, or which shows 
that her claimed headaches are caused or 
aggravated by her seizure disorder.  If 
the appellant is aware of any pertinent 
medical evidence which has not been 
previously submitted, and which she 
desires VA to secure she should identify 
that evidence.  The RO should then 
undertake appropriate action.

3.  After completion of the foregoing, 
the RO should schedule the veteran for a 
comprehensive neurological examination in 
order to determine the nature and 
etiology of any diagnosed headache and 
seizure disorder.  The examination is to 
be conducted by a board certified 
neurologist.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail. Thereafter, 
the neurologist is to provide answers to 
the following questions: Is it at least 
as likely as not (i.e., is there a 50/50 
chance) that a seizure or headache 
disorder was incurred in or aggravated by 
military service?  Is it at least as 
likely as not that a seizure or headache 
disorder are caused or aggravated by the 
appellant's service connected post 
traumatic stress disorder.  If it is 
found that a seizure disorder is related 
to service, or to post traumatic stress 
disorder, the examiner must also address 
whether it is at least as likely as not 
that a headache disorder is caused or 
aggravated by the seizure disorder.  A 
complete rationale explaining the reasons 
for any proffered opinion should be 
provided.

4.  If the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is her responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should then readjudicate the 
remaining issues on appeal.  If any 
benefit sought on appeal is not granted, 
the RO must issue a supplemental 
statement of the case, and provide the 
veteran an opportunity to respond.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


